Citation Nr: 0808394	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a compensable rating for left lower leg 
stress fracture.

2.  Entitlement to a compensable rating for right lower leg 
stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to May 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran's claims were previously before the Board and 
remanded in December 2006 for further adjudication.  They are 
properly before the Board at this time.


FINDINGS OF FACT

1.  The veteran's left lower leg stress fracture manifests as 
tenderness, but causes no functional limitation.  The left 
knee patellofemoral syndrome is separately rated.

2.  The veteran's right lower leg stress fracture manifests 
as tenderness, but causes no functional limitation.  The 
right knee patellofemoral syndrome is separated rated.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left 
lower leg stress fracture have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2007).

2. The criteria for a compensable evaluation for a right 
lower leg stress fracture have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
August 2002, after the enactment of the VCAA.

A letter dated in March 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to send evidence related to his claims.

A January 2007 letter informed the veteran that in order for 
his disabilities to warrant higher ratings, the evidence must 
show that that his service-connected disabilities had gotten 
worse.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in January 2007.

The Board notes that the recent decision in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008) 
requires VA to inform the veteran that evidence needed to 
substantiate a rating claim should demonstrate a worsening or 
increase in the severity of the disability and show the 
impact on the veteran's employment and daily life.  The 
veteran must be given notice of the criteria that are 
necessary to establish a higher evaluation if it would not be 
satisfied by the veteran demonstrating a noticeable worsening 
of the disability.  The veteran must be told that VA rates 
disabilities from 0 percent to 100 percent based on the 
particular disability, and the notice must provide the 
veteran examples of the kind of evidence that would satisfy 
his claims.  The Board finds that there is error in the 
notice provided to the veteran with regard to Vazquez-Flores 
v. Peake, supra.

However, the Board finds that the veteran had actual 
knowledge of all information required under Vazquez-Flores v. 
Peake, supra.  The January 2007 letter indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  In addition, the veteran was provided with the 
specific rating criteria applicable to his claims in the 
February 2004 statement of the case.  Subsequently, the 
veteran had the opportunity to submit additional evidence, 
and his claim was readjudicated by the RO in October 2007.  
Thus, the Board finds that the veteran had actual knowledge 
of all the information required by the Court in Vazquez-
Flores v. Peake, supra.  Since the veteran had actual 
knowledge of this notice, and his claim was readjudicated 
subsequent to that notice, the Board finds no prejudice to 
the veteran in proceeding with this claim.

The Board also notes that service connection was separately 
established for patellofemoral syndrome and assigned a 10 
percent evaluation for each extremity.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's right and left lower leg stress fracture 
disabilities are rated noncompensable under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2007).  The 
veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 5299 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 
5262, impairment of the tibia and fibula.

In order to warrant a compensable rating for either 
disability, the evidence must show the presence of 
periarticular pathology productive of painful motion.  38 
C.F.R. § 4.59.  Otherwise, the evidence must show the 
presence of or the functional equivalent of slight knee or 
ankle disability, to include consideration of the effects of 
pain, incoordination, lack of endurance, and fatigability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5262.

In his August 2002 written statement, the veteran indicated 
that his shins had become very tender even to the slightest 
pressure.

An August 2002 VA outpatient record shows the veteran 
complained of increased ankle and shin pain.

An October 2002 VA record shows the veteran's x-rays of the 
bilateral ankles, tibia, and fibula were within normal limits 
with no evidence of a previous fracture.

A January 2003 VA outpatient record shows the veteran 
complained of ankle pain that increased when he wore boots.  
He ambulated without difficulty and could squat.  The 
assessment was arthralgias.

In a March 2003 written statement, the veteran indicated that 
it was sometimes hard to tell if the pain came from his shins 
or from his lower back.  The doctors told him in service that 
he had shin splints, and they were very tender to even the 
slightest touch.  Currently, they also were very tender to 
even the slightest touch.  He described feeling like his feet 
would fall asleep when he walked.  He had the same symptoms 
in service.

In March 2003, the veteran underwent VA examination.  The 
veteran's shin splints were now as severe as they were at the 
onset.  He could walk one mile but had pain and occasional 
swelling in the area.  Recent x-rays were within normal 
limits.

On examination, there was no weakness in the lower 
extremities and no sensory deficit to pinprick or touch.  
Examination of the lower extremities revealed some tenderness 
over the tibialis anterior, but no muscle strength was noted.  
There was no edema or swelling.  The diagnosis was bilateral 
shin splints, worsening.

In July 2007, the veteran underwent VA examination.  The 
veteran indicated that he had pain while running or marching 
in both legs.  In the past five years, this pain had 
worsened.  On examination, the veteran had pain in the mid 
tibia, along the front, and in the medial and lateral sides.  
The examiner indicated that this disorder did not affect the 
motion of a joint.  With regard to functional limitation, the 
veteran was only able to walk a quarter of a mile.  X-rays 
showed the right tibia and fibula to be within normal limits.  
The veteran indicated that he has been unable to work since 
2000 due to his back and leg pains.  There was no evidence of 
stress fracture of the left lower leg in the past or present.  
The examiner noted that the veteran's back pain was more of 
an issue with regard to the effect on his daily activities.  
The examiner opined that given the veteran's weight, healed 
stress fracture of the right tibia, and absent fracture of 
the left lower leg, in addition to his back disability, it 
was less likely that his pain was secondary to his stress 
fracture in service.

It is important to note that service connection has been 
established for patellofemoral syndrome in each lower 
extremity.  Separate 10 percent evaluations were assigned.  
In such a case, rating overlapping manifestations would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2007).

Initially, the Board finds that a 10 percent evaluation is 
not for application under 38 C.F.R. § 4.59.  The 2007 VA 
examiner indicated that the veteran's lower leg stress 
fractures did not affect any joints.  While the veteran 
complained of pain in his shins, and the March 2003 VA 
examiner found tenderness of the shins, the evidence 
establishes that there was no functional impairment 
attributable to the veteran's stress fractures of the left 
and right legs.  Thus, a 10 percent rating is not for 
application under 38 C.F.R. § 4.59.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.  The July 2007 VA examiner 
determined that the veteran's stress fracture did not affect 
any joint.  Furthermore, the Board notes that the veteran is 
in receipt of service connection for patellofemoral pain 
syndrome of each knee.  Thus, any symptoms of knee pain have 
already been considered as part of these service-connected 
disabilities.

Furthermore, while the veteran complained of ankle pain in 
August 2002 and January 2003 and pain in his shins throughout 
the appeal period, the July 2007 VA examiner determined that 
his service-connected disability did not affect the joints.  
Instead, the examiner indicated the pain the veteran 
experienced was more likely due to his back disability, which 
is separately service connected and rated.

Since there is no evidence of malunion or non-union or 
impairment of either the knee or ankle, the Board finds that 
his disabilities do not warrant a compensable evaluation 
under any other diagnostic codes regarding the knees or 
ankles.  Therefore, the Board finds that there is no 
functional impairment caused by the veteran's disabilities, 
and compensable ratings are not warranted.

The veteran is certainly competent to report the symptoms and 
pain he experiences.  However, he does not have the requisite 
medical training or knowledge to provide a competent opinion 
as to the cause of those symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  
Therefore, even though Diagnostic Code 5262 does not provide 
for a noncompensable evaluation, in this case, 0 percent is 
the appropriate rating.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and a uniform evaluation is warranted.


ORDER

A compensable evaluation for left lower leg stress fracture 
is denied.

A compensable evaluation for right lower leg stress fracture 
is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


